DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Weaver et al., US 20110309757 A1, teaches an electrical circuit comprises a plurality of color strings coupled in series, where each color string has at least one lamp, preferably a light emitting diode. The color strings may be of dissimilar length and may contain light emitting diodes of different colors. In one embodiment, a switch coupled in parallel with one of the color strings is configured to shunt power away from the color string to a power supply. In another embodiment, a switch coupled in parallel with one of the color strings is configured to shunt power away from the color string to one or more other color strings. In several embodiments, passive storage elements are utilized to store shunted power. In another embodiment, a current injector is configured to inject or remove current from a node adjacent to a color string. In several embodiments the invention is implemented as a light emitting diode driver integrated circuit or chip. Methods are disclosed for producing a desired light output utilizing color strings that may be of dissimilar length and that may contain light emitting diodes of different colors. 
Sugawara, US 20120018724 A1, teaches a semiconductor device includes: a through-electrode formed in a perpendicular direction so as to extend there-through; a series circuit section formed from a plurality of test-ready switches successively connected in series and driven by a driving voltage transmitted to the through-electrode through a predetermined different layer through-electrode of a different semiconductor device stacked on an upper layer side or a lower layer side; and a pair of test terminals connected to end portions of the series circuit section and adapted to be used for measurement of conduction of the series circuit section.
The prior art of record does not teach individually or combination “a first bypass switch coupled in series between a first end and a second end of a first chip among the plurality of chips, wherein the first end of the first chip is coupled to the power end and the second end of the first chip is coupled to the reference ground end, wherein the first bypass switch is turned on according to a first control signal when an operational efficiency of the first chip is less than a threshold value and is determined to be damaged” in conjunction with other limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187